UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-6266



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


LARRY DONNELL ANDREWS,

                                            Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Catherine C. Blake, District Judge. (CR-
87-546-HAR, CA-98-1780-CCB)


Submitted:   September 21, 2000       Decided:   September 27, 2000


Before WILKINS, NIEMEYER, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Stephen Z. Meehan, David Craig Wright, WRIGHT & MEEHAN, Ches-
tertown, Maryland; Joseph Bernard Tetrault, WRIGHT & MEEHAN, Balti-
more, Maryland, for Appellant. James Webster, OFFICE OF THE UNITED
STATES ATTORNEY, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Larry Donnell Andrews seeks to appeal the district court’s

orders granting in part and denying in part his motion filed under

28 U.S.C.A. § 2255 (West Supp. 2000) and denying his motion to

alter or amend judgment under Fed. R. Civ. P. 59(e).   We have re-

viewed the record and the district court’s opinion and find no

reversible error.   Accordingly, we deny a certificate of appeal-

ability and dismiss the appeal on the reasoning of the district

court.   See United States v. Andrews, Nos. CR-87-546-HAR; CA-98-

1780-CCB (D. Md. June 14, 1999 & Feb. 8, 2000).*   We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.




                                                         DISMISSED




     *
       Although the district court’s orders are marked as filed on
June 14, 1999 and February 7, 2000, respectively, the district
court’s records disclose that the orders were entered on the docket
sheet on June 15, 1999 and February 8, 2000. It is the date the
orders were entered on the docket sheet that we take as the
effective date of the district court’s decision. See Fed. R. Civ.
P. 58 and 79(a); Wilson v. Murray, 806 F.2d 1234-35 (4th Cir.
1986).


                                  2